Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos.333-185632 and 333-206788) of Nexstar Broadcasting Group, Inc. of our report dated March 30, 2016 relating to the financial statements of Mission Broadcasting, Inc., which are incorporated by reference in Nexstar Broadcasting Group, Inc.’s Annual Report on Form 10-K, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Dallas, Texas
